Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered February 17, 2005. The judgment convicted defendant, upon his plea of guilty, of sexual abuse in the first degree, endangering the welfare of a child and assault in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of sexual abuse in the first degree (Penal Law § 130.65 [3]), endangering the welfare of a child (§ 260.10 [1]), and assault in the third degree (§ 120.00 [1]). As defendant correctly concedes, he failed to preserve for our review his contention that County Court erred in imposing an enhanced sentence based on his failure to complete a sex offender evaluation in connection with the preparation of a présentence report (see People v Primm, 24 AD3d 1306,1307 [2005], lv denied 6 NY3d 816 [2006]; People v Brandel, 20 AD3d 927 [2005], lv denied 5 NY3d 826 [2005]; People v Lovett, 8 AD3d 1007, 1008 [2004], lv denied 3 NY3d 677 [2004]). In any event, we conclude that the court did not abuse its discretion in imposing the enhanced sentence (see generally People v Outley, 80 NY2d 702, 714 [1993]; People v Parker, 271 AD2d 63, 69-70 [2000], lv denied 95 NY2d 967 [2000]). Finally, neither the term of incarceration nor the period of postrelease supervision is unduly harsh or severe. Present—Pigott, Jr., EJ., Hurlbutt, Scudder, Green and Hayes, JJ.